DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021, has been entered.

 Specification
Applicants’ amendments to the specification are noted.  Based on Applicants’ submissions of August 19, 2021, the amendments to paragraph 00101 are hereby entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0311392 to Tsu in view of USPN 6,861,134 to Peters.
Regarding claims 12-17, 20 and 21, Tsu teaches a composite thermal barrier material including a support layer coated on one or both sides with an infrared active material to improve thermal retention characteristics, wherein the support layer is typically a flexible organic or polymer material (Tsu, Abstract). Tsu teaches that the infrared active layer is comprised of a material that has high infrared absorption, high infrared reflectivity and/or low infrared emissivity (Id., paragraph 0032).  Tsu teaches infrared active material applied to clothing, wherein it is desirable to achieve retention of body heat in cold climates (Id., paragraph 0063).  Tsu teaches forming an infrared active material on the exterior surface of textile, wherein the textile is a natural or synthetic material formed from synthetic material (Id., paragraph 0064).  Tsu teaches that the infrared active material may include oxide materials such as silicon dioxide and silicon nitride (Id., paragraphs 0034, 0041-0044).  Tsu teaches depositing discrete metal regions incorporated in a matrix to provide good reflectance in the infrared, wherein the metal regions are comprised of Al (Id., paragraphs 0045, 0049, 0050).  Tsu teaches that the thermal barrier may comprise a support layer and a composite infrared active material that includes multiple layers, wherein the layer may mix or match two different infrared active materials (Id., paragraph 0051, Figure 4c). Tsu teaches that the layers may include an infrared active material and a composite material including a matrix and discrete metal regions (Id.).  Tsu teaches a barrier that includes a support layer and a three-layer infrared active material that includes a metal layer sandwiched between adjacent layers, wherein the layers may be infrared active 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite thermal barrier material of Tsu, wherein the material comprises an infrared active material adjacent to a metal thermal infrared reflecting layer, as suggested by Tsu, motivated by the desire of forming a composite thermal barrier material based on the totality of the teachings of Tsu.
Regarding the claimed transmittance at a wavelength of 9.5 µm, Tsu teaches that the strong absorption feature of SiO2 peaks at 9.3 µm (Tsu, paragraph 0028, Figure 2).  Tsu teaches that the peak wavelength of thermal infrared radiation is between 9 µm and 11 µm, wherein the thermal reflection efficiency factor is at least 5% (Id., paragraph 0037).  Note also that Applicants’ specification at paragraph 0020 teaches that suitable materials for the first coating include non-metal oxides (e.g., silicon dioxide).  Therefore, based on the totality of the teachings of Tsu, the infrared active material layer appears to comprise the claimed transmittance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite thermal barrier material of Tsu, wherein the support layer comprises the microporous substrate having an average pore size, such as within the claimed range, as taught by Peters, motivated by the desire of forming a conventional fabric laminate comprising a fabric layer known in the art to predictably suitable for reflective laminates in order to aid in adhesion of the layers of Tsu.
Regarding claims 13 and 14, as set forth above, the prior art combination teaches that the substrate layer may comprise a polymeric material, such as polyethylene or polypropylene, in the 
	Regarding claim 16, the prior art combination teaches that the barrier may include a support layer and a three-layer infrared active material that includes metal layer sandwiched between adjacent layers, which may be infrared active materials or transparent conductive oxide layers or a combination thereof (Tsu, paragraph 0051).  The prior art combination teaches that the infrared active material includes a void fraction between 0.25% and 10% (Id., paragraph 0039).  
	Regarding claim 17, as shown in at least Fig. 4c of Tsu, one of ordinary skill would recognize that the support layer 100 has a greater thickness than outer layer 320.
Additionally, regarding the emissivities, note that the composition of each of the infrared active material layer and metal reflective layer are substantially similar to those set forth in Applicants’ specification.  Therefore, the layers appear to comprise different emissivities as claimed, including the claimed first and second emissivities, and the difference of emissivities.  
	Regarding claim 20, the claim is interpreted as when the first coating comprises a carbonaceous material then it is carbon black.  Since claim 20 is dependent from claim 12 which recites a carbonaceous material as an alternative, the claimed carbon black does not appear to be required by the claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsu in view of Peters, as applied to claims 12-17, 20 and 21 above, and further in view of US Pub. No. 2014/0271754 to Blaney.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite thermal barrier material of the prior art combination, substituting silicon dioxide with carbon black, as taught by Blaney, motivated by the desire of forming a conventional composite comprising an infrared emitting powder known in the art as being functionally equivalent and predictably suitable for use in similar laminates. 

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786